Citation Nr: 1516446	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for myofascial syndrome of the cervical spine.

2.  Entitlement to an initial compensable rating for myofascial syndrome of the thoracolumbar spine.

3.  Entitlement to an initial compensable rating for right clavicular fracture. 

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2005 to October 2010.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Waco, Texas.

The issues of entitlement to service connection for surgical scar of the right shoulder and entitlement to service connection for unfinished dental work have been raised by the Veteran in his February 2012 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's myofascial syndrome of the cervical spine is not productive of any compensable limited motion, muscle spasm or guarding, or vertebral body fracture.

2.  The Veteran's myofascial syndrome of the thoracolumbar spine is not productive of any compensable limited motion, muscle spasm or guarding, or vertebral body fracture.

3.  The Veteran's right clavicular fracture is productive of malunion of the right clavicle.

4.  The Veteran does not have a current hearing loss disability by VA standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for myofascial syndrome of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a compensable evaluation for myofascial syndrome of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a 10 percent evaluation for a right clavicular fracture, but not in excess thereof, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5203 (2014).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, and the Veteran has provided additional private medical records.  Also, the Veteran was provided VA examinations of his shoulder, spine, and claimed hearing loss in May 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also addressed and described the functional effects caused by the Veteran's service-connected disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Cervical and Thoracolumbar Spine

The Veteran claims a compensable rating for his myofascial syndrome of the cervical and thoracolumbar spine.  

Both of the Veteran's spine conditions are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Conditions of the cervical spine and the thoracolumbar spine are to be assigned two separate ratings, except in the case of unfavorable ankylosis of the entire spine.

The Veteran underwent a VA examination in May 2011.  The Veteran reported suffering pain in the lower end of the cervical region near the midline.  Pain occurred primarily in sitting longer than 3 to 4 hours in his job as an air traffic controller.  He did not have any current pain at the examination.  He did not have any incapacitating episodes or treatment for his condition.  The Veteran further reported that he had not suffered upper back pain since 2009.  Cervical spine x-rays showed well-aligned vertebrae, no significant narrowing, no encroachment by osteophytes, and normal lordosis.  Thoracic spine x-rays showed well-aligned vertebrae, no scoliosis, no compression fractures, no destructive lesions, and no paraspinal masses.  Cervical spine forward flexion, extension, and left and right lateral flexion were all to 45 degrees without pain.  Left and right lateral rotation was to 80 degrees without pain.  Repetitions had no effect.  Thoracolumbar forward flexion was to 90 degrees without pain.  Extension, left and right lateral flexion, and left and right lateral rotation was to 30 degrees without pain.  Repetitions had no effect.  There was no current tenderness, muscle spasm, crepitus, or gross deformity noted.  There was no kyphosis, scoliosis, reverse lordosis, or ankylosis.  The examiner diagnosed cervical and thoracic myofascial syndrome without residual.

In his February 2012 notice of disagreement, the Veteran stated that while he did not have pain while at his VA examination, he regularly suffers sharp pains behind the shoulder blade and in the neck when he sits for more than a few hours.  He stated that his work results in not frequent but not uncommon situations of this pain.  In his June 2013 substantive appeal, the Veteran stated that every day he deals with pain in his shoulder blades and neck from sitting, and that he feels he should be rated 10 percent for pain and limitation of motion.

The Veteran has provided VA with a medical record of his annual physical in June 2013.  The physician noted that the Veteran was negative for back pain and neck pain.  No further testing was performed.

The Board finds that a compensable rating is not warranted for either of the Veteran's spine conditions.  As described above, a compensable rating is warranted for such manifestations as limitation of motion, abnormal gait or spinal contour, muscle spasm or guarding, vertebral body fracture, or ankylosis.  There is no evidence in the record of any of these symptoms.  The Board recognizes that the Veteran has stated he experiences pain when sitting for more than 3 or 4 hours, but the 0 percent rating contemplates such symptoms.  See 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5237.  Furthermore, the Board finds that these symptoms do not constitute additional functional limitation beyond that contemplated by the 0 percent rating under Deluca.  Despite the pain the Veteran suffers after sitting for a period of hours, the Veteran has remained functional and there is no evidence the pain results in any additional level of disability.  For these reasons, the Board finds that a compensable rating is not warranted for myofascial syndrome of the cervical spine or myofascial syndrome of the thoracolumbar spine.

Right Shoulder

The Veteran claims a compensable rating for residuals of a fracture of the right clavicle.  The Veteran's right shoulder is his dominant shoulder.

The Veteran's shoulder condition is currently rated as bursitis under 38 C.F.R. § 4.71a, Diagnostic Code 5019, which is to be rated on the basis of limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the dominant arm is rated at 20 percent when limited to shoulder level, 30 percent when limited to midway between the side and shoulder level, and 40 percent when limited to 25 degrees from the side.

Alternative and additional Diagnostic Codes for the shoulder and arm are available under 38 C.F.R. § 4.71a, for ankylosis of scapulohumeral articulation under Diagnostic Code 5200, impairment of the humerus under Diagnostic Code 5202, and impairment of the clavicle or scapula under Diagnostic Code 5203.  Because, as discussed below, there is no evidence of ankylosis or impairment of the humerus, only Diagnostic Code 5203 is potentially applicable.  Under 5203, malunion is rated at 10 percent, nonunion without loose movement is rated at 10 percent, nonunion with loose movement is rated at 20 percent, and dislocation is rated at 20 percent.

The Veteran underwent a VA examination in May 2011.  He reported a daily low grade aching pain in the right shoulder.  His biggest problem was sleeping with his weight on the shoulder, which causes pain, and he is unable to sleep in that position.  He had no difficulties with his activities of daily living.  He had full extension without pain.  The examiner noted no inflammatory joint disorders or constitutional symptoms.  Shoulder x-rays showed no fracture or dislocation.  There was a deformity of the right clavicle from an old fracture.  Forward flexion and abduction were to 180 degrees without pain.  Internal and external rotation was to 90 degrees without pain.  Repetition had no effect.  There was no crepitus or gross deformity, though there was bone callus in the outer portion of the clavicle.  The examiner diagnosed comminuted fracture of the right clavicle with open reduction and internal fixation with residual myofascial syndrome.

In his February 2012 notice of disagreement, the Veteran stated that he has difficulty sleeping on his shoulder at night, and every morning he wakes up with pain from limited motion until his shoulder muscles stretch and relax.  He stated that he spends approximately 10 hours every day in discomfort and pain.

In his June 2013 substantive appeal, the Veteran stated that he experiences numbness, pain, and very limited motion when he wakes up.  

The Veteran has provided private medical records dated June 2013.  At his physical, the Veteran reported chronic intermittent right shoulder pain.  Pain was aching and dull with no radiation.  Associated symptoms included decreased mobility, joint tenderness, and numbness.  His physician referred him to a private orthopedist.  The Veteran reported stiffness and soreness with activity.  Pain was described as dull, aching pressure, worse when lifting or laying on the affected side.  Pain was rated 0/10 at best, 5/10 at worst, 1/10 at the time of treatment.  The Veteran reported stiffness in the morning and numbness over the anterolateral shoulder and chest wall.  The orthopedist found full active range of motion of the shoulder, and no sensation over the anterolateral chest wall and shoulder.  Motor function was completely intact.  The orthopedist opined that the numbness and paresthesia are permanent, and it was unlikely that the stiffness and sensitivity would improve with time.

The Board finds that a compensable rating based on limited motion is not warranted for the Veteran's shoulder condition under Diagnostic Code 5201.  As described above, the Veteran's condition is rated on the basis of limitation of motion, with compensable ratings beginning with arm motion limited to shoulder level.  The Board recognizes that the Veteran states that he experiences limitation of motion, but he does not specify to what degree he experiences this limitation of motion.  The Board finds more probative the objective findings of the May 2011 VA examination and the Veteran's June 2011 private orthopedic consultation, both of which found that the Veteran exhibited a full range of motion without pain.  

The Board, however, finds that a compensable rating is warranted under Diagnostic Code 5203.  Specifically, the Board finds that the right clavicle fracture resulted in a bone deformity.  In view of the Veteran's consistent complaints and objective medical evidence of symptoms, and upon application of all reasonable doubt in favor of the Veteran, this bony deformity of the clavicle is considered analogous to malunion of the clavicle.  The Board notes that the Veteran has stated he experiences pain, stiffness, and numbness.  The Veteran states that he experiences pain 10 hours a day and his orthopedist found permanent numbness and paresthesia, as well as stiffness not likely to improve.  The Board therefore finds that a 10 percent rating is warranted under Diagnostic Code 5203.  A higher rating of 20 percent is not warranted unless there is evidence of nonunion or dislocation, and there is no evidence of such symptomatology in the record.  Furthermore, the Board finds that the Veteran's symptoms do not constitute additional functional limitation beyond that contemplated by the 10 percent rating under Deluca.  Despite the daily pain suffered by the Veteran, he has remained functional and there is no evidence it produces any additional level of disability.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including numbness and pain, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his spine and shoulder are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying compensable ratings, the criteria for compensable schedular ratings were considered, but noncompensable ratings were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

The Veteran claims service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system including bilateral hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that, because the Veteran worked in air traffic control, he underwent many audiological examinations while in service.  At the Veteran's September 2005 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
10
LEFT
5
10
10
15
10

The Veteran underwent an initial reference audiogram in October 2005.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
-5
5
0
5
0

The Veteran underwent an initial physical as an air traffic controller in April 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
-5
5
0
5
0

The Veteran underwent another physical as an air traffic controller in June 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
-5
5
0
5
0

The Veteran underwent a flight physical in August 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10
LEFT
15
15
5
15
25

At an annual audiogram in September 2006, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
5
10
10
15
25

The Veteran underwent a flight physical in February 2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-5
5
LEFT
-5
5
5
5
20

At an annual audiogram in June 2007, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
10
10
15
LEFT
0
5
10
15
25

The Veteran underwent two follow-up audiograms in June 2007.  At the first, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
10
5
LEFT
0
10
10
15
35

At the second, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-5
5
LEFT
-5
5
5
5
20

Service treatment records noted asymmetrical hearing loss in conjunction with a July 2008 aeromedical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
0
5
15
5
30

Service treatment records contain an additional annual audiogram conducted in July 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
5
LEFT
0
10
15
15
30

Service treatment records include an incomplete physical report containing audiometric results in or about July 2009.  In an associated report of medical history, the Veteran denied ever experiencing hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
0
5
5
10
20

A second reference audiogram was recorded in July 2009 to monitor the Veteran's exposure to noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0
LEFT
5
5
5
15
25

In a June 2010 report of medical history associated with the Veteran's separation, the Veteran denied ever experiencing hearing problems.  In a July 2010 report of medical assessment, the Veteran mentioned to the examiner that he might have a small amount of hearing loss, but that it does not impair his daily activities.  The examiner noted that audiograms showed no gross deficiency.  Three days later, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
5
LEFT
-5
5
5
15
25

The Veteran underwent a VA examination in May 2011.  The Veteran did not report any hearing difficulty, but rather noted that his regular audiograms in service reflected a worsening, which he attributed to his in-service work as an air traffic controller.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
10
LEFT
5
5
5
15
30

Speech audiometry revealed speech recognition ability of 100 percent in both ears under the Maryland CNC Test.  The examiner diagnosed that hearing in the right ear was within normal limits across all frequencies, and that hearing in the left ear was within normal limits from 250-3000 Hz, with a mild notched sensorineural hearing loss at 4000 Hz, rising to within normal limits at 6000-8000 Hz.  The examiner noted that hearing thresholds do not meet the criteria for a disability under VA regulations.  

The Veteran has submitted the results of a private audiometric consultation dated June 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
15
LEFT
5
10
10
25
35

Word recognition was 100 percent in both ears.

The Board recognizes that, as the Veteran points out in his February 2012 notice of disagreement and his June 2013 substantive appeal, the evidence is clear that the Veteran's hearing worsened in service.  Nevertheless, VA regulations are clear that hearing loss is not recognized as a disability unless a threshold is 40 decibels or greater, or three or more thresholds are 26 decibels or greater, or speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.  Because the Veteran was exposed to noise in service, his hearing was tested regularly.  At no time in service or since separation have any of the Veteran's plentiful audiograms shown hearing loss which meets the criteria of 38 C.F.R. § 3.385.  The Board therefore finds that the Veteran does not have a current hearing loss disability for VA compensation purposes.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection must therefore be denied.


ORDER

A compensable rating for myofascial syndrome of the cervical spine is denied.

A compensable rating for myofascial syndrome of the thoracolumbar spine is denied.

An initial rating of 10 percent for a right clavicular fracture is granted, subject to the laws and regulations governing the payments of VA benefits.

Service connection for bilateral hearing loss is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


